81,7('67$7(6',675,&7&2857
                              )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
%5,&./$	752:(/             
75$'(6,17(51$7,21$/             
3(16,21)81'et al            
                              
                  3ODLQWLIIV      
                                                       
      Y                                              &LYLO$FWLRQ1R$%-
                                    
&211(&7,&876721(                 
,1'8675,(6//&                   
                                    
                  'HIHQGDQW       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    0(025$1'8023,1,21

       3ODLQWLIIV %ULFNOD\HUV 	 7URZHO 7UDGHV ,QWHUQDWLRQDO 3HQVLRQ )XQG ³,3)´ DQG

,QWHUQDWLRQDO0DVRQU\,QVWLWXWH³,0,´E\DQGWKURXJKWKHLU7UXVWHHVEURXJKWWKLVDFWLRQDJDLQVW

GHIHQGDQW &RQQHFWLFXW 6WRQH ,QGXVWULHV //& SXUVXDQW WR WKH (PSOR\HH 5HWLUHPHQW ,QFRPH

6HFXULW\$FW³(5,6$´as amended86&et seqSee &RPSO>'NW@7KH\DOOHJH

WKDWGHIHQGDQWIDLOHGWRVXEPLWUHSRUWVWRWKHPDQGFRQWULEXWHWKHSURSHUDPRXQWVRZHGXQGHUWKH

UHOHYDQWFROOHFWLYHEDUJDLQLQJDJUHHPHQWV³&%$V´Id.

       %HFDXVHGHIHQGDQWIDLOHGWRUHVSRQGWRWKHFRPSODLQWWKH&OHUNRIWKH&RXUWILOHGDQHQWU\

RIGHIDXOWDJDLQVWGHIHQGDQWRQ'HFHPEHUSXUVXDQWWR)HGHUDO5XOHRI&LYLO3URFHGXUH

D&OHUN¶V(QWU\RI'HIDXOW->'NW@1RZSHQGLQJEHIRUHWKH&RXUWLVSODLQWLIIV¶PRWLRQ

IRUGHIDXOWMXGJPHQWSXUVXDQWWR5XOHE0RWIRU(QWU\RI-E\'HIDXOWDQGWR&ORVH&DVH

>'NW@³3OV¶0RW´0HPLQ6XSSRI3OV¶0RW>'NW@³3OV¶0HP´3ODLQWLIIVVHHN

XQSDLG FRQWULEXWLRQV LQWHUHVWOLTXLGDWHG GDPDJHV DQG DWWRUQH\V¶ IHHV DQG FRVWV LQDGGLWLRQ WR

HTXLWDEOHUHOLHILQWKHIRUPRILQMXQFWLRQVFRPSHOOLQJGHIHQGDQWWRVXEPLWWRDSD\UROODXGLWDQGWR
FRPSO\ ZLWK LWV UHSRUWLQJ DQG FRQWULEXWLRQ REOLJDWLRQV XQGHU WKH &%$V PRYLQJ IRUZDUG

&RPSO3OV¶0HPDW±

       +DYLQJFORVHO\UHYLHZHGSODLQWLIIV¶VXEPLVVLRQVDSSOLFDEOHFDVHODZVWDWXWRU\DXWKRULW\

DQGWKHUHFRUGRIWKHFDVHDVDZKROHWKH&RXUWZLOOJUDQWSODLQWLIIV¶PRWLRQIRUGHIDXOWMXGJPHQW

                                           %$&.*5281'

       ,3) DQG ,0, DUH HPSOR\HH EHQHILW SODQV VXEMHFW WR (5,6$ WKDW SURYLGH UHWLUHPHQW

GLVDELOLW\DQGUHODWHGEHQHILWVWRHPSOR\HHVZRUNLQJLQWKHFRQVWUXFWLRQLQGXVWU\DVEULFNOD\HUV

DQGUHODWHGWUDGHV&RPSO±'HFORI'DYLG)6WXSDU>'NW@³6WXSDU'HFO´3OV¶

0HPDW7KHEHQHILWVSURYLGHGE\SODLQWLIIVDUHILQDQFHGE\FRQWULEXWLRQVPDGHE\HPSOR\HUV

VXFKDVWKHGHIHQGDQWZKRDUHVLJQDWRULHVWRFROOHFWLYHEDUJDLQLQJDJUHHPHQWVZLWK,QWHUQDWLRQDO

%ULFNOD\HUV DQG $OOLHG &UDIWZRUNHUV DQG LWV DIILOLDWHG ORFDO XQLRQV  3OV¶ 0HP DW  see

&RPSO±  $W DOO WLPHV UHOHYDQW WR WKLV ODZVXLW GHIHQGDQW KDV EHHQ ERXQG WR &%$V ZLWK

,QWHUQDWLRQDO8QLRQRI%ULFNOD\HUVDQG$OOLHG&UDIWZRUNHUV/RFDO8QLRQ1R±&RQQHFWLFXW

&RPSO7KRVH&%$V³JRYHUQWKHZDJHVEHQHILWVDQGWHUPVDQGFRQGLWLRQVRIHPSOR\PHQWRI

FHUWDLQHPSOR\HHVSHUIRUPLQJZRUNIRUWKH>G@HIHQGDQW´Id.3XUVXDQWWRWKH&%$VGHIHQGDQWLV

REOLJDWHGWRPDNHFRQWULEXWLRQVWRSODLQWLIIVLQRUGHUWRIXQGWKHEHQHILWVSURYLGHGWRGHIHQGDQW¶V

HPSOR\HHV Id.6WXSDU'HFOsee also ([WR6WXSDU'HFO>'NW@³&ROOHFWLRQ

3URFHGXUHV´

       3ODLQWLIIV¶7UXVWHHVDGRSWHGWKH&ROOHFWLRQ3URFHGXUHVWRJRYHUQWKHFROOHFWLRQRIHPSOR\HU

FRQWULEXWLRQVDQGUHSRUWV6WXSDU'HFOsee &ROOHFWLRQ3URFHGXUHV8QGHUWKHVHSURFHGXUHV

FRQWULEXWLRQVDQGUHSRUWVDUHGXHRQRUEHIRUHWKHILIWHHQWKGD\RIHDFKPRQWKIROORZLQJWKHPRQWK

LQZKLFKWKHZRUNLVSHUIRUPHG6WXSDU'HFO&ROOHFWLRQ3URFHGXUHVDW7KH&ROOHFWLRQ

3URFHGXUHVGLFWDWHWKDWLIDQHPSOR\HULVGHOLQTXHQWLWPD\EHDVVHVVHGLQWHUHVWDWWKHUDWHRIILIWHHQ



                                                    

SHUFHQWSHUDQQXPIURPWKHGXHGDWHRIHDFKPRQWKO\SD\PHQW&RPSOsee also 6WXSDU

'HFO&ROOHFWLRQ3URFHGXUHVDW)XUWKHUDQHPSOR\HUPD\EHOLDEOHIRUDQDPRXQWHTXDOWR

WKHJUHDWHURIDQDGGLWLRQDOFDOFXODWLRQRILQWHUHVWRQWKHXQSDLGFRQWULEXWLRQVDWWKHUDWHRIILIWHHQ

SHUFHQW SHU DQQXP IURP WKH GXH GDWH RI HDFK PRQWKO\ SD\PHQW RU OLTXLGDWHG GDPDJHV LQ WKH

DPRXQW RI WZHQW\ SHUFHQW RI WKH WRWDO FRQWULEXWLRQV RZHG  &RPSO   6WXSDU 'HFO  

&ROOHFWLRQ3URFHGXUHVDW

       $IWHU GHIHQGDQW IDLOHG WR VXEPLW WKH UHTXLUHG UHPLWWDQFH UHSRUWV DQG SD\ WKH QHFHVVDU\

FRQWULEXWLRQVIRUVHYHUDOPRQWKVSODLQWLIIVILOHGDFRPSODLQWLQWKLV&RXUWRQ1RYHPEHU

VHHNLQJWRFROOHFW³DOOFRQWULEXWLRQVLQWHUHVWOLTXLGDWHGGDPDJHVDQGDWWRUQH\V¶IHHVDQGFRVWV´

&RPSO7KH\DOOHJHWKDWIRUWKHPRQWKVRI'HFHPEHU-DQXDU\DQG)HEUXDU\

GHIHQGDQWVXEPLWWHGUHSRUWVEXWIDLOHGWRSD\LQFRQWULEXWLRQVRZHGWRSODLQWLIIV

XQGHUWKH&%$V&RPSO3ODLQWLIIVDOVRFODLPWKDWGHIHQGDQWIDLOHGWRVXEPLWUHSRUWVDQGWR

SD\WKHFRQWULEXWLRQVRZHGWRSODLQWLIIVEHWZHHQ0DUFKDQG6HSWHPEHUDQGWKDWEDVHG

RQ HVWLPDWHG FRQWULEXWLRQ UDWHV GHIHQGDQW RZHV SODLQWLII ,3)  DQG SODLQWLII ,0,

  Id. ±  )XUWKHU WKH\ DOOHJH WKDW GHIHQGDQW KDV IDLOHG WR SD\ LQWHUHVW RU DQ\

DGGLWLRQDOGDPDJHVRZHGEDVHGRQWKHVHGHOLQTXHQWSD\PHQWVId.

       2Q1RYHPEHUDSULYDWHSURFHVVVHUYHUVHUYHGWKHVXPPRQVDQGFRPSODLQWRQ

GHIHQGDQW¶VUHJLVWHUHGDJHQW$IIRI6HUY>'NW@'HIHQGDQWIDLOHGWRDQVZHURURWKHUZLVH

UHVSRQGWRSODLQWLIIV¶FRPSODLQWVRSODLQWLIIVILOHGDUHTXHVWIRUWKH&OHUN¶VHQWU\RIGHIDXOWRQ

'HFHPEHUZKLFKZDVVXSSRUWHGE\DQDIILGDYLWIRUGHIDXOWSee 5HTIRU&OHUN¶V(QWU\

RI'HIDXOW>'NW@$IILQ6XSSRI'HIDXOW>'NW@7KH&OHUNHQWHUHGGHIDXOWDJDLQVW

GHIHQGDQWWKHQH[WGD\see &OHUN¶V(QWU\RI'HIDXOW>'NW@DQGSODLQWLIIVVXEVHTXHQWO\ILOHG

WKLVPRWLRQIRUGHIDXOWMXGJPHQWRQ-DQXDU\3OV¶0RW



                                                      

                                     67$1'$5'2)5(9,(:

       )HGHUDO5XOHRI&LYLO3URFHGXUHDSURYLGHVWKDWWKH&OHUNRIWKH&RXUWPXVWHQWHUD

SDUW\¶VGHIDXOW³>Z@KHQDSDUW\DJDLQVWZKRPDMXGJPHQWIRUDIILUPDWLYHUHOLHILVVRXJKWKDVIDLOHG

WRSOHDGRURWKHUZLVHGHIHQGDQGWKDWIDLOXUHLVVKRZQE\DIILGDYLWRURWKHUZLVH´)HG5&LY3

D$IWHUDGHIDXOWKDVEHHQHQWHUHGDFRXUWPD\HQWHUDGHIDXOWMXGJPHQWRUGHUSXUVXDQWWR

5XOHE:KHWKHUGHIDXOWMXGJPHQWLVDSSURSULDWHLVLQWKHGLVFUHWLRQRIWKHWULDOFRXUWKeegel

v. Key W. & Caribbean Trading Co.)GQ'&&LUJackson v. Beech

 )G   '& &LU   8SRQ HQWU\ RI GHIDXOW E\ WKH &OHUN RI WKH &RXUW WKH

³GHIDXOWLQJGHIHQGDQWLVGHHPHGWRDGPLWHYHU\ZHOOSOHDGHGDOOHJDWLRQLQWKHFRPSODLQW´Int’l

Painters & Allied Trades Indus. Pension Fund v. R.W. Amrine Drywall Co.)6XSSG

''&FLWLQJTrans World Airlines, Inc. v. Hughes)GG&LU

        ³$OWKRXJKWKHGHIDXOWHVWDEOLVKHVDGHIHQGDQW¶VOLDELOLW\WKHFRXUWLVUHTXLUHGWRPDNHDQ

LQGHSHQGHQWGHWHUPLQDWLRQRIWKHVXPWREHDZDUGHGXQOHVVWKHDPRXQWRIGDPDJHVLVFHUWDLQ´

R.W. Amrine Drywall Co.)6XSSGDWFLWLQJAdkins v. Teseo)6XSSG

''&$FFRUGLQJO\ZKHQPRYLQJIRUDGHIDXOWMXGJPHQWWKHSODLQWLIIPXVWSURYHLWV

HQWLWOHPHQWWRWKHDPRXQWRIPRQHWDU\GDPDJHVUHTXHVWHGId. FLWDWLRQRPLWWHG³,QUXOLQJRQ

VXFKDPRWLRQWKHFRXUWPD\UHO\RQGHWDLOHGDIILGDYLWVRUGRFXPHQWDU\HYLGHQFHWRGHWHUPLQHWKH

DSSURSULDWHVXPIRUWKHGHIDXOWMXGJPHQW´Id.FLWDWLRQRPLWWHG´

        $FRXUWJUDQWLQJGHIDXOWMXGJPHQWDJDLQVWDGHIHQGDQWFRYHUHGE\(5,6$IRUIDLOXUHWRSD\

FRQWULEXWLRQV RZHG XQGHU &%$V PXVW DZDUG   WKH XQSDLG FRQWULEXWLRQV  LQWHUHVW RQ WKH

XQSDLGFRQWULEXWLRQVOLTXLGDWHGGDPDJHVUHDVRQDEOHDWWRUQH\V¶IHHVDQGFRVWVDQGDQ\

RWKHUOHJDORUHTXLWDEOHUHOLHILWGHHPVDSSURSULDWH86&JR.W. Amrine Drywall

Co.)6XSSGDW³7KHXQSDLGFRQWULEXWLRQVLQWHUHVWDQGOLTXLGDWHGGDPDJHVJHQHUDOO\



                                                    

DUH FRQVLGHUHGµVXPVFHUWDLQ¶SXUVXDQWWRWKHFDOFXODWLRQVPDQGDWHGLQ(5,6$DQGWKHSDUWLHV¶

DJUHHPHQWV´R.W. Amrine Drywall Co.)6XSSGDWFLWLQJCombs v. Coal & Mineral

Mgmt. Servs., Inc.)5'''&

                                              $1$/<6,6

        6LQFH WKH &OHUN RI WKH &RXUW ILOHG DQ HQWU\ RI GHIDXOW DJDLQVW GHIHQGDQW WKH IDFWXDO

DOOHJDWLRQVLQWKHFRPSODLQWDUHWDNHQDVWUXHSee R.W. Amrine Drywall Co.)6XSSGDW

7KHUHIRUHWKH&RXUWILQGVWKDWSODLQWLIIVKDYHDOOHJHGVXIILFLHQWIDFWVWRVXSSRUWWKHLUFODLPV

DQGJLYHQ³WKHDEVHQFHRIDQ\UHTXHVWWRVHWDVLGHWKHGHIDXOWRUVXJJHVWLRQE\WKHGHIHQGDQWWKDW

LW KDV D PHULWRULRXV GHIHQVH´ Int’l Painters & Allied Trades Indus. Pension Fund v. Auxier

Drywall, LLC)6XSSG''&TXRWLQJGutierrez v. Berg Contracting Inc.

1R:/DW''&0DUWKH&RXUWFRQFOXGHVWKDWGHIDXOW

MXGJPHQWLVDSSURSULDWHLQWKLVFDVH

,     3ODLQWLIIVDUHHQWLWOHGWRPRQHWDU\GDPDJHV

        $     5HSRUWHG0RQWKV

        $OWKRXJKWKHGHIDXOWHVWDEOLVKHVGHIHQGDQW¶VOLDELOLW\WKH&RXUWPXVWPDNHDQLQGHSHQGHQW

GHWHUPLQDWLRQDVWRWKHVXPWREHDZDUGHGLQWKHMXGJPHQWXQOHVVWKHDPRXQWRIGDPDJHVLVFHUWDLQ

Adkins  ) 6XSS G DW   8QGHU (5,6$ ³>H@YHU\ HPSOR\HU ZKR LV REOLJDWHG WR PDNH

FRQWULEXWLRQVWRDPXOWLHPSOR\HUSODQXQGHUWKHWHUPVRIDFROOHFWLYHO\EDUJDLQHGDJUHHPHQW

VKDOOWRWKHH[WHQWQRWLQFRQVLVWHQWZLWKODZPDNHVXFKFRQWULEXWLRQVLQDFFRUGDQFHZLWKWKHWHUPV

DQG FRQGLWLRQV RIVXFK DJUHHPHQW´   86&    3XUVXDQW WR WKH UHOHYDQW &%$V

GHIHQGDQWZDVREOLJDWHGWRVXEPLWPRQWKO\UHSRUWVWRSODLQWLIIVWKDWLQGLFDWHGWKHFRQWULEXWLRQVLW

RZHGDQGWKHQWRSD\WKRVHFRQWULEXWLRQV&RPSO6WXSDU'HFOsee also &ROOHFWLRQ

3URFHGXUHVDW±



                                                    

              )RUWKHPRQWKVRI'HFHPEHU-DQXDU\DQG)HEUXDU\GHIHQGDQWVXEPLWWHG

PRQWKO\UHPLWWDQFHUHSRUWVWRSODLQWLIIVEXWLWGLGQRWSD\WKHFRQWULEXWLRQVRZHG&RPSO

6WXSDU'HFO3OV¶0HPDW%HFDXVHWKHVXPVRZHGFDQEHSUHFLVHO\FDOFXODWHGEDVHGRQ

WKHUHSRUWVVXEPLWWHGIRUWKHVHPRQWKVWKH&RXUWZLOORUGHUGHIHQGDQWWRSD\WKHDPRXQWVVSHFLILHG

LQWKHGHFODUDWLRQRI'DYLG6WXSDUWKH([HFXWLYH'LUHFWRURI,3)See 6WXSDU'HFO+H

DYHUV WKDW ³>E@DVHG RQ WKH KRXUV RI ZRUN FRQWDLQHG LQ WKH PRQWKO\ UHPLWWDQFH

UHSRUWV>GHIHQGDQW@RZHVWKH,3)FRQWULEXWLRQVLQWKHDPRXQWRIDQGRZHVWKH,0,

FRQWULEXWLRQVLQWKHDPRXQWRI´6WXSDU'HFOsee &RPSO3OV¶0HPDW

              ,QDGGLWLRQXQGHU(5,6$DQGWKHUHOHYDQWDJUHHPHQWVLQWKLVFDVHSODLQWLIIVDUHHQWLWOHGWR

LQWHUHVWDWDUDWHRIILIWHHQSHUFHQWSHUDQQXPIURPWKHGXHGDWHRIHDFKPRQWKO\SD\PHQWDQGDQ

DGGLWLRQDODPRXQWHTXDOWRWKHJUHDWHURILQWHUHVWRQWKHXQSDLGFRQWULEXWLRQVRUOLTXLGDWHGGDPDJHV

DW D UDWH RI WZHQW\ SHUFHQW RI WKH WRWDO FRQWULEXWLRQV RZHG   86&  J%±&

&ROOHFWLRQ 3URFHGXUHV DW   3ODLQWLIIV SRLQW WR 0U 6WXSDU¶V GHFODUDWLRQ IRU WKH FDOFXODWLRQV RI

LQWHUHVW DQG OLTXLGDWHG GDPDJHV  See 3OV¶ 0HP DW ±  %\ GRLQJ VR WKH\ KDYH DGHTXDWHO\

GHPRQVWUDWHGWKDWGHIHQGDQWRZHVLQWHUHVWRQWKHXQSDLGDPRXQWVWKURXJK-DQXDU\LQWKH

DPRXQW RI  DQG WKDW LW RZHV OLTXLGDWHG GDPDJHV LQ WKH DPRXQW RI   6WXSDU

'HFO

              %            8QUHSRUWHG0RQWKV

              $V RI -DQXDU\  GHIHQGDQW KDG QRW VXEPLWWHG UHPLWWDQFH UHSRUWV IRU WKH PRQWKV RI

0DUFKWKURXJK'HFHPEHU6WXSDU'HFO3OV¶0HPDW±see also &RPSO

DOOHJLQJPLVVHGUHSRUWVWKURXJK6HSWHPEHUDVRIWKHGDWHWKHODZVXLWZDVILOHG'HIHQGDQW



    3ODLQWLIIVDVNIRULQLQWHUHVW3OV¶0HPDW6WXSDU'HFOEXWWKDWFDOFXODWLRQ
DSSHDUVWREHLQFRUUHFW)LIWHHQSHUFHQWRIHTXDOV

                                                               

ZDVDOVRUHTXLUHGWRPDNHFRQWULEXWLRQVGXULQJWKRVHPRQWKVDQGWKH\UHPDLQXQSDLG6WXSDU

'HFO3OV¶0HPDW±see also &RPSO

              3ODLQWLIIVKDYHSURYLGHGWKH&RXUWZLWKWKHDIILGDYLWRI0U6WXSDUWRVXSSRUWDGDPDJHV

DZDUGIRUWKHVHXQSDLGPRQWKVDVZHOO3ODLQWLIIVKDYHFDOFXODWHGWKDWGHIHQGDQWRZHV

WR ,3) DQG  WR ,0, IRU WKH SHULRG RI 0DUFK  WKURXJK 'HFHPEHU   6WXSDU

'HFO±3OV¶0HPDW±,QWKHDEVHQFHRIWKHQHFHVVDU\UHSRUWVSODLQWLIIVHVWLPDWHG

WKH XQSDLG FRQWULEXWLRQV GXH E\ FDOFXODWLQJ WKH DYHUDJH RI WKH ILYH SUHYLRXV PRQWKV IRU ZKLFK

UHSRUWVZHUHVXEPLWWHGDQGPXOWLSO\LQJLWE\WHQPRQWKVSee 6WXSDU'HFO±7KH&RXUW

DFFHSWV WKLV FDOFXODWLRQ DV D UHDVRQDEOH HVWLPDWH RI WKH XQSDLG FRQWULEXWLRQV  See, e.g. Int’l

Painters & Allied Trades Indus. Pension Fund v. LaSalle Glass & Mirror Co.)5'

 ''&  DSSURYLQJ SODLQWLIIV¶ HVWLPDWH RI GDPDJHV EDVHG RQ DQ DYHUDJH RI XQSDLG

FRQWULEXWLRQVUHSRUWHGLQWKHSUHYLRXVWKUHHPRQWKVInt’l Painters & Allied Trades Indus. Pension

Fund v. Advanced Pro Painting Servs.)6XSSG±''&DFFHSWLQJ

SODLQWLIIV¶HVWLPDWHEDVHGRQWKHDYHUDJHRIXQSDLGFRQWULEXWLRQVLQSUHYLRXVWZRPRQWKVsee also

Nat’l Shopmen Pension Fund v. Builders Metal Supply, Inc.)5'''&

DSSURYLQJSODLQWLIIV¶HVWLPDWHRIGDPDJHVEDVHGRQWKHKLJKHVWDPRXQWRIKRXUVUHSRUWHGLQDQ\

PRQWKGXULQJWKHSUHFHGLQJWZHOYHPRQWKSHULRGPXOWLSOLHGE\WKHDSSOLFDEOHFRQWULEXWLRQUDWH

+RZHYHUWKH&RXUWZLOODOVRRUGHUGHIHQGDQWWRVXEPLWWRDQDXGLWDQGLWZLOOUHWDLQMXULVGLFWLRQ

RYHUWKHFDVHVRWKDWSODLQWLIIVPD\LQIRUPWKH&RXUWRIWKHUHVXOWVRIWKHDXGLWLQFOXGLQJZKHWKHU





     7KH FRPSODLQW HVWLPDWHV XQSDLG FRQWULEXWLRQV IRU WKH XQUHSRUWHG PRQWKV DW DQ DPRXQW
VXEVWDQWLDOO\EHORZWKDWDQQRXQFHGLQSODLQWLIIV¶PRWLRQIRUGHIDXOWMXGJPHQWSee &RPSO
HVWLPDWHGDPRXQWVRZHGWR,3)DQG,0,DUHUHVSHFWLYHO\7KH&RXUW
XQGHUVWDQGV WKH ODUJHU DPRXQW FLWHG WR LQ WKH PRWLRQ WR UHIOHFW D FDOFXODWLRQ WKDW LQFOXGHV WKH
DGGLWLRQDOPRQWKVRI6HSWHPEHUWKURXJK'HFHPEHU
                                                               

WKHUHLVDQ\YDULDQFHEHWZHHQWKHDPRXQWRZHGDQGWKHDPRXQWRIWKHHVWLPDWHSee Advanced

Pro Painting Servs.)6XSSGDWUHTXLULQJWKHSODLQWLIIVWRPRGLI\WKHMXGJPHQWLIWKH

DXGLWUHYHDOVWKDWWKHXQSDLGFRQWULEXWLRQVDUHOHVVWKDQWKHHVWLPDWHGDPRXQW

              ,QDGGLWLRQSODLQWLIIVKDYHGHPRQVWUDWHGWKDWGHIHQGDQWRZHVWKHPLQWHUHVWDQGOLTXDWHG

GDPDJHVRQWKHXQSDLGDPRXQWVDVSURYLGHGIRUERWKLQ86&JDQGSXUVXDQWWR

WKH&ROOHFWLRQ3URFHGXUHV3ODLQWLIIVKDYHFDOFXODWHGWKDWGHIHQGDQWRZHVLQWHUHVWRQWKHXQSDLG

DPRXQWVWKURXJK-DQXDU\LQWKHDPRXQWRI6WXSDU'HFO±7KH\KDYH

DOVRFDOFXODWHGWKDWWKH\DUHHQWLWOHGWROLTXLGDWHGGDPDJHVLQWKHDPRXQWRIWZHQW\SHUFHQWRIWKH

WRWDOXQSDLGFRQWULEXWLRQVZKLFKHTXDOVSD\PHQWVLQWKHDPRXQWRIWRSODLQWLIIVId.

              &            $WWRUQH\V¶)HHVDQG&RVWV

              3ODLQWLIIVKDYHDOVRUHTXHVWHGWKDWWKH&RXUWRUGHUGHIHQGDQWWRSD\LQDWWRUQH\V¶

IHHVDQGIRUFRVWVDVVRFLDWHGZLWKWKLVFDVH3OV¶0HPDW±&RPSO+(5,6$

SURYLGHVWKDWLQDQDFWLRQWRUHFRYHUFRQWULEXWLRQVSXUVXDQWWRDFROOHFWLYHEDUJDLQLQJDJUHHPHQW

³WKH FRXUW VKDOO DZDUG WKH SODQUHDVRQDEOH DWWRUQH\¶V IHHV DQG FRVWV´ LI WKH SODQ UHFHLYHV

MXGJPHQWLQLWVIDYRU86&J'

              ³7KHUHDVRQDEOHQHVVRIWKHIHHVUHTXHVWHGLVDµMXGJPHQWFDOO¶ZKLFKRQO\WKH&RXUW

FDQPDNH´Combs)5'DW5HDVRQDEOHDWWRUQH\V¶IHHVDUH³FDOFXODWHGE\PXOWLSO\LQJ

WKHQXPEHURIKRXUVUHDVRQDEO\H[SHQGHGRQWKHOLWLJDWLRQWLPHVDUHDVRQDEOHKRXUO\UDWH´Blum

v. Stenson86FLWLQJHensley v. Eckerhart86see Bd. of




     3ODLQWLIIV GR QRW DVN WKH &RXUW WR UHWDLQ MXULVGLFWLRQ RYHU WKLV PDWWHU LQ RUGHU WR SHUPLW
DGGLWLRQDORUVXSSOHPHQWDOMXGJPHQWVXSRQFRQFOXVLRQRIWKHDXGLW5DWKHUWKH\DVVHUWWKDWWKH
³FDVHFDQEHFORVHGZKLOHWKHDXGLWLVSHUIRUPHG´DQGWKDWWKH\³ZLOOEULQJDVHSDUDWHFROOHFWLRQ
DFWLRQ WR DGGUHVV WKH PDWWHU´  3OV¶ 0HP DW   +RZHYHU WKH &RXUW ILQGV WKDW UHWDLQLQJ
MXULVGLFWLRQRYHUWKHFDVHZLOOSURYLGHWKHPRVWHIILFLHQWPHDQVRIPRGLI\LQJWKHMXGJPHQWLIWKDW
SURYHVWREHQHFHVVDU\
                                                               

Trs. of Hotel & Rest. Emps. Local 25 v. JPR, Inc.)G'&&LUDSSO\LQJ

WKLV VWDQGDUG LQ FDOFXODWLQJ DWWRUQH\V¶ IHHV XQGHU (5,6$  :KHQ SUHSDULQJ D IHH DSSOLFDWLRQ

SODLQWLIIVPXVWSURYLGHWKH&RXUWZLWK³VXIILFLHQWO\GHWDLOHGLQIRUPDWLRQDERXWWKHKRXUVORJJHG

DQG WKH ZRUN GRQH´ ³EDVHG RQ FRQWHPSRUDQHRXV WLPH UHFRUGV´ LQ RUGHU WR MXVWLI\ WKH KRXUV

H[SHQGHGNat’l Ass’n of Concerned Veterans v. Sec’y of Def.)G'&&LU

  $QGWKHUHDVRQDEOHQHVVRI WKH KRXUO\UDWHLVGHWHUPLQHG E\UHIHUHQFLQJWKH³SUHYDLOLQJ

PDUNHW UDWHV LQ WKH UHOHYDQW FRPPXQLW\´ DQG SURGXFLQJ ³VDWLVIDFWRU\ HYLGHQFH    WKDW WKH

UHTXHVWHGUDWHVDUHLQOLQHZLWKWKRVHSUHYDLOLQJLQWKHFRPPXQLW\´Blum86DWQ

        +HUHSODLQWLIIVRIIHUWKHGHFODUDWLRQ RI WKHLU FRXQVHO 5 5LFKDUG+RSSWRHVWDEOLVK WKH

DPRXQWRI IHHVDQGFRVWVRZHGLQWKLVFDVH'HFORI$WW¶\V¶)HHV	/HJDO&RVWV>'NW@

³+RSS'HFO´7KHGHFODUDWLRQDWWDFKHVGRFXPHQWDWLRQRXWOLQLQJWKHKRXUVH[SHQGHGE\0U

+RSSRQWKLVFDVHDQGLWVWDWHVWKDW0U+RSSELOOHGKLVWLPHDWSHUKRXUSee ([WR

+RSS'HFO>'NW@³7LPH5HFRUGV´0U+RSSDYHUVWKDWKHKDVEHHQSUDFWLFLQJODERUDQG

HPSOR\HHEHQHILWVODZVLQFHDQGWKDWKLVILUPKDV³DQHJRWLDWHGIHHRISHUKRXUIRU

DWWRUQH\ WLPH ZLWK KLV FOLHQW IRU WKH SHUIRUPDQFH RI WKLV W\SH RI OHJDO UHSUHVHQWDWLRQ´  +RSS

'HFO

        $OWKRXJKSODLQWLIIVGRSURYLGHVXIILFLHQWLQIRUPDWLRQUHJDUGLQJWKHKRXUVH[SHQGHGLQWKLV

FDVH LQ WKH IRUP RI FRQWHPSRUDQHRXV WLPH UHFRUGV WKH HYLGHQFH VXSSOLHG UHJDUGLQJ WKH

UHDVRQDEOHQHVVRIWKHKRXUO\UDWHLVDELWVSDUVH7RVXSSRUWWKHUHDVRQDEOHQHVVRIKLVUDWH0U




                                                     

+RSS VWDWHV WKDW KH ZRXOG EH HQWLWOHG WR  SHU KRXU XQGHU WKH Laffey 0DWUL[  +RSS

'HFO+HDOVRLQFOXGHVLQIRUPDWLRQDERXWKLVOHJDOEDFNJURXQGDQGKHDYHUVWKDWKHKDVEHHQ

DSUDFWLFLQJDWWRUQH\IRURYHUWZHQW\ILYH\HDUVsee id. VRWKDWJLYHVWKH&RXUWVRPHUHIHUHQFH

SRLQWWRGHWHUPLQHWKHUHDVRQDEOHQHVVRIWKHKRXUO\UDWHV

              %DVHG RQ WKH GRFXPHQWDWLRQ SURYLGHG DQG WKH KRXUV H[SHQGHG RQ WKLV FDVH WKH &RXUW

FRQFOXGHV WKDW SODLQWLIIV¶ UHTXHVW IRU DWWRUQH\V¶ IHHV LV UHDVRQDEOH  7KHUHIRUH LW ZLOO DZDUG

SODLQWLIIVLQDWWRUQH\V¶IHHV

              3ODLQWLIIVDOVRVHHNOHJDOFRVWVLQWKHDPRXQWRILQFXUUHGIRUVHUYLFHRISURFHVVDQG

LQFXUUHGWRILOHWKHFRPSODLQWLQWKLVFDVH+RSS'HFO±%DVHGRQWKHGRFXPHQWDU\

HYLGHQFHSURYLGHGZKLFKVKRZVWKDWSODLQWLIIVGLGLQFXUWKHVHFRVWV([WR+RSS'HFO>'NW

@([WR+RSS'HFO>'NW@WKH&RXUWZLOODZDUGSODLQWLIIVWKHLUFRVWVWRWDOLQJ



      ,WLVQRWHQWLUHO\FOHDUKRZ0U+RSSFDPHXSZLWKDVWKHLaffey 0DWUL[DPRXQW
EXWLWLVFOHDUWKDWQRPDWWHUKRZRQHXWLOL]HVWKHPDWUL[WKHUHTXHVWHGIHHIDOOVZHOOEHORZUDWHV
WKDWWKLV&RXUWUHJXODUO\GHHPVWREHUHDVRQDEOH7KHLaffey 0DWUL[LV³DVFKHGXOHRIFKDUJHVEDVHG
RQ\HDUVRIH[SHULHQFHGHYHORSHGLQLaffey v. Northwest Airlines, Inc.)6XSS''&
rev’d on other grounds)G'&&LUcert. denied86´
Covington v District of Columbia)G'&&LUDQGLWLVUHFRPPHQGHGWR
EH WKH SUHVXPSWLYH PD[LPXP IRU ³FRPSOH[ IHGHUDO OLWLJDWLRQ´Laffey  ) 6XSS DW ±
''&7KH&RXUWPD\WDNHMXGLFLDOQRWLFHRIWKHKRXUO\UDWHVSURYLGHGLQWKHLaffey 0DWUL[
VLQFH WKH UDWHV ³FDQ EH DFFXUDWHO\ DQGUHDGLO\GHWHUPLQHGIURPVRXUFHVZKRVHDFFXUDF\FDQQRW
UHDVRQDEO\EHTXHVWLRQHG´)HG5(YLGEsee Palmer v. Barry)6XSS
''&  WDNLQJ MXGLFLDO QRWLFH RI WKH Laffey 0DWUL[ UDWHV DV DSSOLHG LQ RWKHU FDVHV DQG
FRQFOXGLQJWKDWDQKRXUO\UDWHRIIRUODZ\HUVZKRKDYHWZHQW\\HDUVRIH[SHULHQFHLQIHGHUDO
OLWLJDWLRQLVUHDVRQDEOH7ZRFRPSHWLQJYHUVLRQVRIWKHPDWUL[KDYHGHYHORSHGLQWKHSDVWWKLUW\
\HDUVRQHGHYHORSHGE\WKH8QLWHG6WDWHV$WWRUQH\¶V2IILFHIRUWKH'LVWULFWRI&ROXPELD³86$2
Laffey 0DWUL[´ZKLFKDGMXVWVWKHRULJLQDOPDWUL[IRULQIODWLRQXVLQJWKH&RQVXPHU3ULFH,QGH[IRU
$OO8UEDQ&RQVXPHUVDQGDVHFRQG³HQKDQFHG´IHHVFKHGXOHZKLFKDGMXVWVWKHPDWUL[UDWHVIRU
LQIODWLRQ XVLQJ WKH /HJDO 6HUYLFHV ,QGH[ ³/6,Laffey 0DWUL[´  See Salazar ex rel. Salazar v.
District of Columbia)G'&&LUEley v. District of Columbia)G
±'&&LU)RUWKH\HDUWKHKRXUO\UDWHIRUDQDWWRUQH\ZLWKWZHQW\VL[
\HDUVRIOLWLJDWLRQH[SHULHQFHXQGHUWKH86$2Laffey 0DWUL[LVDQGXQGHUWKH/6,Laffey
0DWUL[LVSee 86$2$WWRUQH\¶V)HHV0DWUL[±KWWSVZZZMXVWLFHJRYXVDR
GFILOHGRZQORDGsee /DIIH\0DWUL[ KWWSZZZODIIH\PDWUL[FRPODVWYLVLWHG-XO\

                                                               

,,    3ODLQWLIIVDUHDOVRHQWLWOHGWRHTXLWDEOHUHOLHI

        ,Q DQ DFWLRQ WR HQIRUFH WKH SD\PHQW RI XQSDLG FRQWULEXWLRQV DQG LQ ZKLFK MXGJPHQW LV

JUDQWHGLQIDYRURIWKHSODQ(5,6$DOVRSURYLGHVWKDWWKHFRXUW³VKDOODZDUGVXFKRWKHUOHJDO

RUHTXLWDEOHUHOLHIDVWKHFRXUWGHHPVDSSURSULDWH´86&J(3ODLQWLIIVVHHNWZR

IRUPVRIHTXLWDEOHUHOLHIWKH\DVNWKH&RXUWWRRUGHUGHIHQGDQWWRVXEPLWWRDQDXGLWRILWV

SD\UROOUHFRUGVDQGWKH\VHHNDQLQMXQFWLRQWRSUHYHQWGHIHQGDQWIURPFRQWLQXLQJWRIDLOWR

UHSRUWDQGSD\FRQWULEXWLRQVWRSODLQWLIIV&RPSO±'*3OV¶0HPDW±

        )LUVWSODLQWLIIVDVNWKH&RXUWWRRUGHUGHIHQGDQWWRVXEPLWWRDSD\UROODXGLW&RPSO±

 3OV¶0HPDW±3XUVXDQWWRWKHUHOHYDQWDJUHHPHQWVLQWKLVFDVHGHIHQGDQWLVREOLJDWHGWR

VXEPLW PRQWKO\ UHPLWWDQFH UHSRUWV DQG WR PDNH FRQWULEXWLRQV WR SODLQWLIIV  7R HQVXUH WKDW

GHIHQGDQWLVSURYLGLQJDFFXUDWHLQIRUPDWLRQDQGSD\LQJWKHUHTXLUHGFRQWULEXWLRQVWKH&ROOHFWLRQ

3URFHGXUHVHQWLWOHSODLQWLIIVWRFRQGXFWDXGLWVRIGHIHQGDQW¶VERRNVDQGUHFRUGV6WXSDU'HFO

&ROOHFWLRQ3URFHGXUHVDW³$XGLWVZLOOEHFRQGXFWHGWRHQVXUHIXOOFRPSOLDQFHZLWKHPSOR\HU

REOLJDWLRQVXQGHUFROOHFWLYHEDUJDLQLQJDJUHHPHQWV(YHU\HPSOR\HUFDQH[SHFWWREHDXGLWHGDW

VRPHWLPH,IDGHOLQTXHQF\LVGLVFRYHUHGDVDUHVXOWRIDQDXGLWWKHHPSOR\HUZLOOEHDVVHVVHG

WKHFRVWRIWKHDXGLW´

        $FFRUGLQJO\WKH&RXUWILQGVWKDWSODLQWLIIVKDYHGHPRQVWUDWHGWKDWWKH\DUHHQWLWOHGWRWKH

UHTXHVWHGHTXLWDEOHUHOLHIXQGHUWKHWHUPVRIWKHUHOHYDQWDJUHHPHQWVSee, e.g. Boland v. Smith

& Rogers Constr. Ltd.)6XSSG''&GLUHFWLQJGHIHQGDQWWR³GHOLYHU

LWVERRNVDQGUHFRUGVWR>S@ODLQWLIIV¶DXGLWRUDQGSD\DQ\GHOLQTXHQWFRQWULEXWLRQVXQFRYHUHG

WKURXJKWKHDXGLW´LaSalle Glass & Mirror Co.)5'DWILQGLQJSODLQWLIIVHQWLWOHGWR

LQMXQFWLYHUHOLHIDQGRUGHULQJGHIHQGDQWWRVXEPLWWRDQDXGLW)XUWKHULQWKLVFDVH³HTXLWDEOH

UHOLHILVZDUUDQWHGEHFDXVHGHIHQGDQWµKDVGHPRQVWUDWHGQRZLOOLQJQHVVWRFRPSO\ZLWKHLWKHULWV



                                                   

FRQWUDFWXDORUVWDWXWRU\REOLJDWLRQVRUWRSDUWLFLSDWHLQWKHMXGLFLDOSURFHVV¶´Fanning v. Warner

Ctr., L.P.)6XSSG''&TXRWLQJInt’l Painters & Allied Trades Indus.

Pension Fund v. Zak Architectural Metal & Glass, LLC)6XSSG''&

           7KHUHIRUHWKH&RXUWZLOORUGHUGHIHQGDQWWRVXSSO\SODLQWLIIVE\-XO\ZLWKDOO

UHOHYDQW HPSOR\PHQW DQG SD\UROO UHFRUGV UHDVRQDEO\ UHTXLUHG WR GHWHUPLQH GHIHQGDQW¶V

FRQWULEXWLRQREOLJDWLRQVIRUZRUNSHUIRUPHGGXULQJWKHPRQWKVRI0DUFKWRWKHGDWHRIWKH

DXGLW

           6HFRQGSODLQWLIIVVHHNDQLQMXQFWLRQWRSUHYHQWGHIHQGDQWIURPFRQWLQXLQJWRIDLOWRUHSRUW

DQGSD\FRQWULEXWLRQVWRSODLQWLIIV&RPSO±*3OV¶0HPDW7KH\DVNWKH&RXUW

WR GLUHFW GHIHQGDQW ³WR FRPSO\ ZLWK LWV REOLJDWLRQV WR FRUUHFWO\ UHSRUW DQG FRQWULEXWH WR WKH

>S@ODLQWLIIVLQDWLPHO\PDQQHULQWKHIXWXUH´&RPSO*3OV¶0HPDW³3ODLQWLIIVDVN

WKH&RXUWIRUDQRUGHUWRHQMRLQWKH>G@HIHQGDQWIURPYLRODWLQJWKHWHUPVRILWV$JUHHPHQWVE\

UHTXLULQJWKH>G@HIHQGDQWWRVXEPLWDOOUHPLWWDQFHUHSRUWVDFFXUDWHO\WRWKH>S@ODLQWLIIVQRODWHU

WKDQWKHILIWHHQWKGD\RIWKHPRQWKIROORZLQJWKHPRQWKLQZKLFKWKH>G@HIHQGDQWSHUIRUPHGWKH

ZRUNDQGWRSD\WKH>S@ODLQWLIIVDOOFRQWULEXWLRQVRZHGQRODWHUWKDQWKHILIWHHQWKGD\RIWKH

PRQWKIROORZLQJWKHPRQWKLQZKLFKWKH>G@HIHQGDQWSHUIRUPHGWKHZRUN´

           %HFDXVH WKH &RXUW KDV WKH GLVFUHWLRQDU\ SRZHU WR DZDUG SODLQWLIIV ³VXFK RWKHU OHJDO RU

HTXLWDEOHUHOLHIDVWKHFRXUWGHHPVDSSURSULDWH´86&J(WKH&RXUWFRQFOXGHV

WKDW SODLQWLIIV¶ UHTXHVWHG UHOLHI LV DSSURSULDWH  +RZHYHU LW ZLOO JUDQW WKLV DVSHFW RI SODLQWLIIV¶

PRWLRQE\UHTXLULQJGHIHQGDQWWRFRPSO\ZLWKLWVFRQWUDFWXDODQGVWDWXWRU\REOLJDWLRQVWRSODLQWLIIV

LQVWHDGRISURKLELWLQJGHIHQGDQWIURPnot FRPSO\LQJZLWKWKRVHREOLJDWLRQVSee Int’l Painters &

Allied Trades Indus. Pension Fund v. Newburgh Glass & Glazing, LLC)6XSSG±

	Q''&DZDUGLQJSODLQWLIIVWKHVDPHIRUPRIHTXLWDEOHUHOLHI



                                                       

                                        &21&/86,21

      )RUWKHIRUHJRLQJUHDVRQVWKH&RXUWZLOOJUDQWSODLQWLIIV¶PRWLRQIRUGHIDXOWMXGJPHQW,W

ZLOORUGHUGHIHQGDQWWRSD\XQSDLGFRQWULEXWLRQVDVZHOODVLQWHUHVWDQGOLTXLGDWHGGDPDJHVRQ

WKRVHXQSDLGDPRXQWV7KH&RXUWZLOODOVRRUGHUGHIHQGDQWWRVXEPLWWRDSD\UROODXGLWDQGWR

FRPSO\ZLWKLWVUHSRUWLQJDQGFRQWULEXWLRQREOLJDWLRQVWRSODLQWLIIVXQGHU(5,6$DQGWKHUHOHYDQW

DJUHHPHQWV

      $VHSDUDWHRUGHUZLOOLVVXH



      



                                             $0%(50$1-$&.621
                                             8QLWHG6WDWHV'LVWULFW-XGJH

'$7(-XO\